DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 11, and 19 each recite receiving “an indication” (singular) of two different parameters ((1) at least one characteristic of the patient, (2) at least one drug administered to the patient), and then recite receiving “the indication”. According to the earlier recitations in each claim, at least two indications are received. This adds indefiniteness to the use of the term “the indication” in the latter recitation in the claims. The Examiner believes that the indefiniteness issue would be resolved by amending “receive an indication” to “receive indications”, and amending “the indication” to “the indications”. In claim 1, the phrase “based on the signatures associating with the at least one drug administered” is unclear. Does the Applicant intend for the phrase to read “based on the signatures associated with the at least one drug administered”? Claims 11 and 19 both recite “determining” at least one signature “from a plurality of signatures” associated with a plurality of drugs. The use of the term “determine” in the claims renders the claims indefinite. It is unclear how a signature is determined “from a plurality of signatures”. Are the alpha signals analyzed in order to identify a signature from a plurality of signatures that are stored in a memory? Or stated differently, are the alpha frequency signals analyzed in order to determine the presence of at least one signature from a plurality of stored signatures? Clarification is requested. As it is unclear how a signature is determined from a plurality of signatures, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 11 follows.
Regarding claim 11, the claim recites a series of steps or acts, including identifying a current state and/or a predicted future state of a patient based on a signature found within acquired physiological data. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. Naturally occurring patterns (signature profiles) are identified in the acquired physiological signals and are then used to identify a current or predicted state of a patient. This amounts to comparing acquired data with stored data in order to identify known patterns, and then providing an indication of a patient state based on the identified patterns. These steps describe a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of acquiring EEG data, assembling the EEG data into EEG time-series data, selecting alpha frequency signals from the EEG time-series, and analyzing the alpha frequency signals to determine signatures. These acquiring, assembling, selecting, and analyzing steps are each recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and analyzing activity engaged in by medical professionals prior to Applicant's invention.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount 
Regarding claims 1-7, 9 and 10, the abstract idea is performed using generic, well-known, and routinely used data acquisition and data analysis elements (non-specific sensors and a processor). Data is acquired and analyzed, and then a pattern (signature profile) is identified in the data in order to identify a state of a patient. With the exception of claims 8, 18, and 19, which recite elements and/or steps for administering a drug by a drug delivery system, the claims fail to recite "something more" than the abstract idea itself, and they fail to tie the abstract idea to a practical application. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer, and/or the recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional practices known in the medical industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to analyzing the alpha frequency signals that do not tie the abstract idea to a practical application or provide something “significantly more” than the abstract idea itself.
It is further noted that method claims 11-18 fail to recite structural elements configured to perform the recited method steps.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6-11, 14, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 (US Pub No. 2011/0118620 – previously cited) further in view of Burton et al.’046 (US Pub No. 2011/0125046 – previously cited) further in view of Kern et al.’345 (US Pub No. 2008/0021345 – previously cited).
Regarding claim 1, Scheib’620 teaches a system for monitoring a patient experiencing an administration of at least one drug having anesthetic properties (page 1, sections [0002] and [0006], page 4, section [0036]), the system comprising: an interface configured to receive an indication of at least one characteristic of the patient and at least one drug having anesthetic properties (page 3, section [0032], page 4, section [0039]), and at least one processor (Figure 3) configured to: receive electroencephalogram (EEG) data; assemble the EEG data into sets of time-series data; select, from the time-series data, signals in an alpha frequency range; analyze the signals selected to determine signature profiles particular to the at least one drug administered; identify, using the signature profiles, a current state of the patient induced by the at least one drug; and generate a report indicating the current state of the patient induced by the drug (page 2, section [0018] – page 3, section [0030], page 4, section [0038], page 5, sections [0042], [0049] and [0051] – the method analyzes signals in the 7-14Hz alpha range to verify that spindle oscillation is occurring, which can indicate that the patient is in an unconscious state, page 6, section [0055], which states that the system provides an indication of a decrease in alpha activity, which is an indication to a clinician that a patient may be awakening or that there is little fear of the patient awakening). It is noted 
Scheib’620 discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the system comprises a plurality of sensors configured to acquire the EEG signals from the patient. Scheib’620 requires EEG signals to be provided to the system processor, but fails to provide details of how the EEG signals are acquired. Burton et al.’046 provides details of a multi-electrode system configured to acquire EEG signals from a patient and transmit the acquired EEG signals to a processor of a system (page 24, section [0378]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Scheib’620 to include a plurality of sensors configured to acquire the EEG signals from the patient, as taught by Burton et al.'046, since it would merely be providing a conventional and well-known system element (EEG electrodes) by which to acquire the necessary EEG signals of Scheib’620.
Scheib’620 discloses all of the elements of the current invention, as discussed above, except for the interface configured to receive an indication of at least one characteristic of the patient and the at least one drug having anesthetic properties being a user interface. Official notice is being taken that it is well known in the art to input patient specific information into a medical device for subsequent processing 
Scheib’620 in view of Burton et al.’046 discloses all of the elements of the current invention, as discussed above, except for associating the determined signatures with the at least one drug administered. Kern et al.’345 is drawn to a method of determining different drug effects from the EEG of a patient while the patient is being administered different drugs (see TITLE and ABSTRACT). Kern et al.’345 discloses that spatial differences in the EEG of a subject can be correlated with the types and/or levels of different drugs administered to produce anesthesia, and that spatio-temporal monitoring of the EEG can be used to assess the complete anesthetic state of the patient (page 1, section [0009], page 3, section [0030]). Page 2, sections [0024-0025] of Kern et al.'345 disclose that because different anesthetic drugs impact different subcortical structures in the brain, methods that characterize the differences may provide better information for sensing a patient's transition between changing CNS states. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Scheib’620 further in view of Burton et al.'046 to include providing an indication of the at least one drug administered to the patient, as taught by Kern et al.'345, since different drugs have different effects on the patient's brain and knowing which drug is being administered to the patient could be used to select the correct template by which the patient's brain state is determined. Furthermore, based on the teachings of Kern et al.’345, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Scheib’620 further in view of Burton et al.’046 to include associating the determined signatures with the indicated at least one drug administered so that the correct template is chosen.
Regarding claim 4, Scheib’620 discloses that the processor is configured to transform each set of time-series data into a spectrogram and analyze the spectrogram to determine at least one of the current 
Regarding claim 6, Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345 discloses all of the elements of the current invention, as discussed above, except for the processor being configured to determine coherence information with respect to the sets of time-series data and analyze the coherence information using the determined signature profiles to determine at least one of the current state and the predicted future state of the patient. It is noted that section [0031] of Scheib’620 teaches that the visual technique of displaying the EEG signal as disclosed in Scheib'620 may be used along with another indicator, such as a bispectral index (BIS), as a way to verify the other indicator. Burton et al.’046 discloses a processor configured to determine coherence information (bi-coherence monitoring: page 2, section [0015] and page 3, section [0035]) with respect to sets of time-series data, and to analyze the coherence information using determined signature profiles to determine at least one of a current state and a predicted future state of the patient (the bispectral index is determined based on bi-coherence analysis -- see section [0045] of page 4 --, and is indicative of the current state of the patient). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processor of Scheib'620 to be configured to determine a bispectral index indicator, as taught by Burton et al.’046 (which is determined by analyzing coherence information using determined signature profiles), as Scheib'620 teaches that its system may also be configured to display a bispectral index indicator with its already existing indicator.
Regarding claim 7, the indication of at least one of a characteristic of the patient and the at least one drug having anesthetic properties includes an age of the patient, and the drug use is capable of being drug use information of a drug selected from the list recited in the claim (page 4, section [0039]).
Regarding claim 8, Scheib’620 discloses all of the elements of the current invention, as discussed above, except for the processor being configured to generate commands for a drug delivery system to 
Regarding claim 9, Scheib'620 discloses all of the elements of the current invention, as discussed above, except for the processor being configured to dynamically characterize the patient as exhibiting either a loss of consciousness or a recovery of consciousness. Burton et al.’046 teaches using a processor to dynamically determine a behavioral dynamic that includes at least one of a loss of consciousness (TCU) and a recovery of consciousness (TUC), and that a depth of anesthesia monitoring system that performs this function is preferable in that it provides an indication that a subject is "prematurely" emerging from unconsciousness (page 21, sections [0340-0346]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processor of Scheib’620 to be configured to dynamically characterize the patient as either losing consciousness or recovering consciousness, as taught by Burton et al.’046, since it would provide a real-time indication of whether a patient is prematurely emerging from consciousness, or whether a patient is properly losing consciousness.
Regarding claim 10, Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345 discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the report indicates spatiotemoral activity at different states of the patient receiving the drug. Kern et al.’345 teaches providing indications of spatiotemporal activity at different states of a patient receiving an anesthetic drug in order to assess the complete anesthetic state of a patient 
Regarding claims 11, 14, and 16-18, the above cited sections of Scheib’620, as modified by Burton et al.’046 and Kern et al.’345, disclose a method comprising the steps set forth in the claims. As each drug or combination of drugs administered to the patient will have a different signature, the method comprises determining signatures particular to the at least one drug administered from a plurality of signatures, wherein each of the plurality of signatures is associated with a different drug having anesthetic properties.
Claims 2, 3, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345, as applied to claims 1 and 11, further in view of Chemali et al. (Burst suppression probability algorithms: state-space methods for tracking EEG burst suppression – previously cited) further in view of Jensen’173 (WO 2012/010173).
Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345 discloses all of the elements of the current invention, as discussed in paragraph 10 above, except for the processor being configured to use the determined signatures and a model to identify the predicted future state of the patient, wherein the processor is further configured to determine a burst suppression probability using the model and the set of time-series data. Chemali et al. teaches determining a burst suppression probability using a model and a set of time-series data in order to monitor, and eventually control, a brain state of a patient (see ABSTRACT and last paragraph of DISCUSSION). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processor of Scheib’620 further in 
Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345 further in view of Chemali et al. discloses all of the elements of the current invention, as discussed above, except for the model being specific to the at least one drug administered. Jensen’173 teaches monitoring a patient’s state due to the administration of anaesthetics by using a model that is updated according to a specifically administered anaesthetic drug. Jensen’173 teaches that using such a drug specific model reduces errors due to both inter and intra individual variation (page 9, lines 12-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the processor of Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345 further in view of Chemali et al. to be configured to use a model specific to the at least one drug administered, as taught by Jensen’173, since this would reduce errors due to both inter and intra individual variation. The modification to Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345 further in view of Chemali et al. would ensure that the patient’s current and/or predicted future state is determined based on how the patient previously reacted to the at least one administered drug. 
Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345, as applied to claims 1 and 11, further in view of Leuthardt’391 (US Pub No. 2012/0022391 – previously cited) further in view of Bardakjian et al.’339 (US Pub No. 2013/0197339 – previously cited).
.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 further in view of Burton et al.’046 further in view of Chemali et al. further in view of Jensen’173.
Scheib’620 teaches a system for monitoring a patient experiencing an administration of at least one drug having anesthetic properties (page 1, sections [0002] and [0006], page 4, section [0036]), the system comprising: an interface configured to receive an indication of at least one characteristic of the patient and at least one drug having anesthetic properties (page 3, section [0032], page 4, section [0039]), and at least one processor (Figure 3) configured to: receive electroencephalogram (EEG) data; assemble the EEG data into sets of time-series data; select, from the time-series data, signals in an alpha frequency range; analyze the signals selected to determine signature profiles particular to the at least one drug 
Scheib’620 discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the system comprises a plurality of sensors configured to acquire the EEG signals from the patient. Scheib’620 requires EEG signals to be provided to the system processor, but fails to provide details of how the EEG signals are acquired. Burton et al.’046 provides details of a multi-electrode system configured to acquire EEG signals from a patient and transmit the acquired EEG signals to a processor of a system (page 24, section [0378]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Scheib’620 to include a plurality of sensors 
Scheib’620 discloses all of the elements of the current invention, as discussed above, except for the interface configured to receive an indication of at least one characteristic of the patient and the at least one drug having anesthetic properties being a user interface. Official notice is being taken that it is well known in the art to input patient specific information into a medical device for subsequent processing using a user interface. See, for example, section [0070] of Hickle'296 (US Pub No. 2002/0017296 – previously cited).
Scheib’620 discloses all of the elements of the current invention, as discussed above, except for the processor being configured to generate commands for a drug delivery system to direct the administration of the at least one drug to the patient to attain a predicted future state. Burton et al.’046 discloses using a processor to generate commands for a drug delivery system to direct the administration of at least one drug by the drug delivery system to a patient, wherein administration of the drug is capable of helping the patient attain a predicted future state (page 16, sections [0212-0213]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processor of Scheib'620 to be configured to provide closed-loop control of the administration of the at least one drug, as taught by Burton et al.'046, since it would provide automatic means for properly adjusting the drug administered to the patient to achieve a desired anesthetic effect.
Scheib’620 in view of Burton et al.’046 discloses all of the elements of the current invention, as discussed above, except for selecting a drug-specific model based on the determined signatures, and using the drug-specific model along with the signatures and indication to identify the current state of the patient. Chemali et al. teaches determining a burst suppression probability using a model and a set of time-series data in order to monitor, and eventually control, a brain state of a patient (see ABSTRACT and 
Scheib’620 further in view of Burton et al.’046 further in view of Chemali et al. discloses all of the elements of the current invention, as discussed above, except for the model being specific to the at least one drug administered. Jensen’173 teaches monitoring a patient’s state due to the administration of anaesthetics by using a model that is updated according to a specifically administered anaesthetic drug. Jensen’173 teaches that using such a drug specific model reduces errors due to both inter and intra individual variation (page 9, lines 12-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the processor of Scheib’620 further in view of Burton et al.’046 further in view of Chemali et al. to be configured to use a model specific to the at least one drug administered, as taught by Jensen’173, since this would reduce errors due to both inter and intra individual variation. The modification to Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345 further in view of Chemali et al. would ensure that the patient’s current and/or predicted future state is determined based on how the patient previously reacted to the at least one administered drug. It is noted that in order to use a drug-specific model, the processor would need to associate the at least one drug administered with the corresponding model. One of ordinary skill in the art would understand that this association would either occur by providing an indication into the user interface of .

Response to Arguments
Applicant's arguments filed 16 November 2021 have been fully considered and they are not persuasive. Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 101 are that the claims provide an improvement to the technological field, and that they contain unconventional steps that confine the claim to a particular useful application. Applicant then states that because the claims “are patentably distinct from the art of record”, the claims provide significantly more than a judicial exception. The Examiner respectfully disagrees. The Examiner would first like to point out that the mere fact that claims are novel and non-obvious does not automatically mean that they provide an improvement to the technological field. In order to show an improvement to the current technology, Applicant must provide evidence that the claimed invention provides an improvement over what is already known in the art. In other words, novel and non-obvious does not automatically equate to an improvement. As Applicant has not provided any reasoning, explanation, or evidence as to why the current claims provide an improvement over the current technology, Applicant’s arguments are not persuasive. Furthermore, as seen in paragraphs 10-13 above, there are prior art rejections for each claim. 
Applicant’s arguments with regard to the rejection of the claims in view of prior art are moot as new grounds of rejections have been made in light of the amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Viertio-Oja et al.’729 (US Pub No. 2002/0173729 – cited by Applicant) teaches having a clinician enter .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791